Citation Nr: 1708139	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  09-15 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a rating in excess of 20 percent for degenerative disc disease (DDD) of the lumbar spine with lumbosacral strain.


REPRESENTATION

Veteran represented by:	David Anaise, Attorney-at-Law 


ATTORNEY FOR THE BOARD

L. Crohe, Counsel

INTRODUCTION

The Veteran served on active duty from March 1967 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In an August 2008 rating decision, the RO continued to rate the Veteran's lumbar spine disability as 10 percent disabling.  In a March 2009 rating decision, the RO increased the rating to 20 percent disabling, effective April 7, 2008.  The RO also awarded a separate compensable rating (10 percent) for right lower extremity radiculopathy, associated with the Veteran's lumbar spine disability, in a June 2016 rating decision, effective May 16, 2016.  The Veteran has not expressed agreement with the assigned ratings for his spine or associated left leg radiculopathy.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).  As such, whether higher ratings may be awarded throughout the appeal period remains at issue.

On his April 2013 VA Form 9, Appeal to Board of Veterans' Appeals, the Veteran requested a Video Conference hearing before a member of the Board.  On a Hearing Response Form, received in January 2017, the Veteran reported that he could not attend his hearing scheduled in February 2017, because it would be a 10 to 12 hour round trip for him, and sitting that long would be too painful due to his disability.  In accompanying correspondence, the Veteran requested a Board hearing in Tucson, AZ instead.  Subsequently, on VA Form 27-0820, Report of General Information, dated January 30, 2017, it was noted that the Veteran desired to cancel his hearing and have his case forwarded to the Board.  As the Veteran made clear he will not attend a hearing at the RO in Phoenix, and subsequently indicated to a VA employee that he wished to cancel his hearing request altogether, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e).  If the Veteran changes his mind, he will have the opportunity to request a hearing, if he so desires, while this appeal is on remand. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). 


REMAND

The Board's review of the claims file reveals that additional evidentiary development is necessary before the Board can reach a decision on the merits.  

The Veteran was most recently afforded a VA spine examination in May 2016.  However, that examination was not wholly adequate.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (holding that, per 38 C.F.R. § 4.59, in order to assess the effect of painful motion, range of motion tests for both passive and active motion, and in both weight-bearing and non-weight-bearing circumstances, should be done).  Moreover, in correspondence received in January 2017, the Veteran indicated that his current back condition recently increased in severity.  He stated that he now had pain in his mid-back area, which caused his hands and fingers to become numb at night time and made sleep almost impossible.  He reported that he had to get up several times at night to try to get rid of the numbness in his fingers and his hands, and that his Doctor of Chiropractic related this to his service-related injury.  Such symptoms were not reported on the Veteran's most recent VA examination dated in May 2016.  Given the need for more complete range of motion findings, and suggested evidence of worsened symptomatology, a new VA examination is necessary to determine the current severity of his service-connected lumbar spine disability and any associated neurological abnormalities.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

The Board adds that during a March 2012 VA back conditions DBQ, the Veteran reported complaints of low back pain with radiation down both the left and right legs.  However, the examiner indicated that the Veteran did not have any signs or symptoms of radiculopathy and later reported that she was unable to determine whether or not the Veteran had radiculopathy secondary to his back condition without resorting to mere speculation.  Yet, on the May 2016 VA examination, a different examiner reported that the Veteran was diagnosed with left lower lumbar radiculopathy in 2012.  Notably, the medical evidence shows that the Veteran reported radiation into the posterior left leg dating back to his July 2008 VA Compensation and Pension examination.  On remand, the examiner should be ask to clarify the onset and severity of any radiculopathy associated with the Veteran's service-connected lumbar spine disability. 

The AOJ should also undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  With respect to VA treatment records, the claims file currently includes treatment records from the Southern Arizona VA Health Care System (HCS) and the Sierra Vista Community Based Outpatient Clinic (CBOC) dated through April 2016; however, more recent records may exist.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Hence, the AOJ should obtain from the Southern Arizona VA HCS and the Sierra Vista CBOC and any associated facility(ies) all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated since April 2016.

In his April 2008 claim, the Veteran indicated that he was treated by a chiropractor.  Also, in correspondence received in January 2017, the Veteran referred to his "Doctor of Chiropractic"; however, such treatment records have not been associated with the claims file.  On remand, the AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal.  Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and authorization.

Accordingly, the case is REMANDED for the following action:

1. Obtain from the Southern Arizona VA HCS and the 
Sierra Vista CBOC (and any associated facility (ies)) all relevant, outstanding records of evaluation and/or treatment of the Veteran dated since April 2016. All records and/or responses should be associated with the claims file. 

2. Send the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records, including records regarding treatment for his low back disability and associated radiculopathy, including treatment records from his chiropractor referred to in his April 2008 claim and the "Doctor of Chiropractic" referred to in January 2017 correspondence.  If the Veteran responds, assist him in obtaining any additional evidence identified.  All records/responses received should be associated with the claims file.  

3.  Schedule the Veteran for an examination to assess the current severity of his lumbar spine disability.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  

All testing deemed necessary should be undertaken.  In particular, the Veteran should be tested for pain on both active and passive motion, and in weight-bearing and nonweight-bearing.  

The examiner is asked to describe the severity, frequency, and duration of all symptomatology associated with the condition.  Also, all functional limitations present (a) after repetition over time and, separately, (b) during flare-ups should be reported. 

The examiner should also identify all neurologic manifestations of the Veteran's service-connected back disorder, to include sensory loss, radiculopathy, or bowel, bladder, or erectile dysfunction. For any neurological impairment found to be associated with the service-connected lumbar spine disability, the examiner is asked, to the extent possible, to identify the date of onset and the severity thereof.  In making these findings, the examiner should comment upon the Veteran's complaints of radiation into the posterior left leg at a July 2008 VA examination; the Veteran's complaints of low back pain with radiation into both the left and right legs on the March 2012 VA back conditions DBQ; and the May 2016 VA examination report noting a diagnosis of left lower lumbar radiculopathy in 2012.  

A complete rationale for all opinions expressed must be provided.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports should be considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should explain why that is so.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the appeal-to include consideration as to whether separate compensable ratings for associated neurologic abnormalities may be awarded at any time during appeal period under review.  If the benefit sought on appeal remains denied, in whole or in part, furnish the Veteran and his attorney a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




